Wright, J.,
dissenting.
I respectfully dissent from the decision of the majority. The Central Platte Natural Resources District filed applications for permits to appropriate and store water for its Prairie Bend II project. In my opinion, the decision of the director of the Department of Water Resources to deny the applications was arbitrary and was not supported by the evidence.
As a part of his order, the director considered “ [w]hether the Project, if approved, would jeopardize nongame endangered species or their habitat (§ 37-435).” The director concluded:
Nongame and Endangered Species
The Project will jeopardize the continued existence of the endangered whooping crane. Provided the Project is operated so as to bypass flows specified by the Commission it will not jeopardize the interior least tern. .
Whooping Cranes
Problematic is the Commission’s statement that the Project would not jeopardize whooping cranes. According to the Biological Opinion, the nonjeopardy determination assumes the Project diversion dam structure will be located so as to insure that roosting habitat will not be adversely affected (E16,2). During examination Ross Lock, a staff biologist assigned to the *263Commission’s Lincoln office and author of the Biological Opinion, verified that assumption (T2889).
Earlier Ken Strom, a field biologist who resides nearby, testified the diversion dam would be situated on land with crane-watching blinds operated by the U.S. Fish and Wildlife Service (T1269). He said whooping cranes have been sighted at the proposed dam site (T1228, T1271-1272).
More completely undermining Lock’s assumption, however, is a letter (E103) to the Acting Regional Director of the Bureau of Reclamation from the Acting Field Supervisor of the Nebraska:Kansas Field Office of the U.S. Fish and Wildlife Service. In regard to the location of the Prairie Bend Diversion Dam, it states:
This location . . . needs further evaluation because of recent whooping crane sightings in the vicinity and land acquisition by the State of Wyoming. In November of 1986, three whooping cranes roosted in the Platte River channel about 1,800 feet upstream of the proposed dam site. Furthermore, the dam currently would be sited within the property recently purchased by the Wyoming Water Development Commission for the purpose of offsetting whooping crane roosting habitat impacts attributable to the proposed Deer Creek project. For these reasons, we believe the diversion dam as proposed may need to be relocated.
As a technical matter roosting site water depth should be less than 12 inches (E103,11-2). The Project diversion dam would be placed across the entire river channel and is expected to back up water to a depth of four feet during normal operations. Extending a mile upstream, the depth might be one to two feet (T587-588). Given these facts, when it comes to whooping cranes the Commission’s Biological Opinion is not reliable.
The director rejected the findings of the commission based upon the above conclusions and determined that the applications endangered the whooping crane. The majority finds that the director’s conclusion that the proposed project would jeop*264ardize the endangered whooping crane was supported by competent and relevant evidence. I disagree.
The majority cited the following evidence as support for denial of the applications: (1) There were 20 confirmed sightings of whooping cranes in the Platte River Valley from April 4, 1943, through April 4, 1988, and (2) a biologist had personally observed whooping cranes in the immediate vicinity of the Prairie Bend diversion dam. The director had also noted that the proposed diversion dam was located near crane-watching blinds operated by the U.S. Fish and Wildlife Service. Additionally, the director referred to the April 11, 1989, letter from the acting field supervisor of the Nebraska-Kansas Field Office of the U.S. Fish and Wildlife Service to the acting regional director of the Bureau of Reclamation, which stated in part:
A remaining concern, which only recently came to light, is the resolution of the proposed location for the Prairie Diversion Dam. This location, which has been discussed with members of your Grand Island staff, needs further evaluation because of recent whooping crane sightings in the vicinity and land acquisition by the State of Wyoming. In November of 1986, three whooping cranes roosted in the Platte River channel about 1,800 feet upstream of the proposed dam site. Furthermore, the dam currently would be sited within the property recently purchased by the Wyoming Water Development Commission for the purpose of offsetting whooping crane roosting habitat impacts attributable to the proposed Deer Creek project. For these reasons, we believe the diversion dam as proposed may need to be relocated. However, this issue will be addressed in the advanced planning phase of the project and will be resolved at that time.
The evidence is insufficient to support the director’s order for the following reasons: The director’s statement concerning the upstream water level backup caused by the diversion dam is erroneous. Determination of the depth of water at any point upstream from the damsite is based upon the water level at the damsite. Contrary to the director’s order, the record does not *265state that the diversion dam will back up water to a depth of 4 feet “during normal operations.” Duane Woodward, an expert witness whose testimony was cited by the director as the basis for this conclusion, testified that the maximum height that the water could back up at the damsite would be 4 feet and that it would do so only under highly unusual conditions.
And then if you look up by the embankments, they show what the maximum water level would be with a hundred-year flood, and that’s elevation 2,126. And so during most normal operations, the water level would be approximately — somewhere between that — in that four-feet range. It would be less than that four-feet range. That’s the difference of the 2,126 and the 2,122, is four feet. So the deepest the water would be over the spillway crest would be four feet.
(Emphasis supplied.) Thus, 4 feet is the absolute maximum water level the dam could ever produce, and such levels would occur only in a 100-year flood cycle.
The director stated that given this 4-foot figure, “[extending a mile upstream, the depth might be one to two feet.” This conclusion is also erroneous. Woodward testified regarding elevation rates as follows:
So if you’re moving upstream from the diversion dam, the elevation gets higher and higher.
Q[.] And what’s the interplay between the increase in the elevation of the river bed and the depth of water that you’re seeing in the — that the dam creates?
A[.] Well, as you move upstream, the depth will get less and less. So if there’s four foot of depth at the dam, then as you move up, say, a half-mile or so, you might only have two feet or one foot.
The director used this testimony to support his claim that 1 mile from the dam, the water level would be 1 or 2 feet. However, the testimony at the hearing was that the water level would be 1 to 2 feet as near as one-half mile from the proposed damsite.
In fact, Woodward testified that the typical dropoff in elevation on the Platte River was 6 feet per mile. Therefore, if the water level at the dam was the maximum level of 4 feet, *266the water level at one-half mile from the damsite would be reduced by 3 feet, resulting in a maximum water level of 1 foot. Under normal operating conditions, the backup water level at the dam would be less than 4 feet. Applying Woodward’s elevation dropoff analysis, the 3-foot dropoff from the dam would place upstream water levels at less than 1 foot. According to the standards cited by the director, 1 foot or less is an ideal water level condition for whooping crane roosting.
. Regarding factual determinations, an appellate court’s review is limited to deciding whether the agency’s determination is supported by competent and relevant evidence and is not arbitrary, capricious, or unreasonable. Central Platte NRD v. State of Wyoming, 245 Neb. 439, 513 N.W.2d 847 (1994). A decision is arbitrary when it is made in disregard of the facts and without some basis which would lead a reasonable person to the same conclusion. In re Application A-16642, 236 Neb. 671, 463 N.W.2d 591 (1990). The director’s erroneous statement of the evidence and his erroneous calculations regarding the wáter level formed an arbitrary basis for his rejection of the commission’s report.
As a further basis for rejecting the commission’s report, the director referred to the April 11, 1989, letter from the acting field supervisor of the Nebraska-Kansas Field Office of the U.S. Fish and Wildlife Service. The director claimed this letter undermined the commission’s determination that the proposed site would not jeopardize whooping cranes. In my opinion, the director arbitrarily used this letter to reject the commission’s report. The field supervisor’s conclusion in the letter was that he agreed with the Bureau of Reclamation’s finding that “the currently proposed project would not likely adversely affect whooping crane designated critical habitat, [or] whooping crane roosting habitat morphology.”
The director ignored this statement and instead noted the letter’s passing concern about the precise location of the diversion dam. As set forth above, the letter concludes that “this issue will be addressed in the advanced planning phase of the project and will be resolved at that time.” The letter does not state that relocation of the proposed damsite is required to protect whooping crane roosting habitat. It merely states that the *267reported whooping crane sighting created a basis for concern about the precise location of the dam. The letter clearly anticipates that the project will go forward and that any risk presented to whooping crane habitat would be investigated further and would be addressed in later phases of the project development. There is no evidence that any further investigation or adjustment occurred, and the director does not cite to evidence in the record which suggests that these concerns were not addressed during later project planning stages. There is no evidence that the U.S. Fish and Wildlife Service or the Bureau of Reclamation ever again expressed any concerns about the proposed placement of the diversion dam.
The conclusion that the director makes from the letter is not supported by other evidence relied upon by the director. The letter was written under the assumption that the whooping cranes roosted at the location of the sighting. However, the testimony of Ken Strom, the biologist who was present at the whooping crane sighting, does not establish that the whooping cranes roosted at the location of the sighting. Strom testified that he saw the birds resting on or flying over the river at a spot which he indicated on a map was approximately one-half mile from the proposed damsite. Strom stated that although he watched the birds for approximately 30 minutes, he never saw them roosting on the river at that spot. He testified that he simply assumed they had roosted there. In my opinion, this is not a sufficient evidentiary basis for making a claim that this sighting “completely undermin[es]” the commission’s determination that the proposed damsite will not disrupt whooping crane roosting habitat, and did not support the director’s rejection of the commission’s report. A sighting of three whooping cranes approximately one-half mile from the proposed damsite cannot be the basis for a denial of the applications in view of our Constitution’s strong mandate that “[t]he right to divert unappropriated waters of every natural stream for beneficial use shall never be denied except when such denial is demanded by the public interest.” See Neb. Const, art. XV, § 6.
Finally, the director concludes that “[fjrom a public interest perspective, denial of the applications should be based *268upon an absence of established need to augment existing water supplies now obtained from local ground water sources.” In my opinion, this conclusion does not conform to the law. The law does not permit the director to determine that the public interest demands that Central Platte’s applications be denied on the basis of the director’s opinion about the necessity of the proposed project.